     Case 1:19-cv-06387-DLC Document 41
                                     39 Filed 09/13/21 Page 1 of 2




                                  September 13, 2021

Via ECF

The Honorable Denise Cote
United States District Judge
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

       Re:    Securities and Exchange Commission v. Blakstad, et al., Case No.
              19cv6387 (S.D.N.Y.)

Dear Judge Cote:

        I represent Plaintiff Securities and Exchange Commission in this matter, and I
write on behalf of Plaintiff and the other parties to respectfully request that the
Court adjourn the scheduling conference set forth Friday, September 24, 2021, until
either Friday, October 29, 2021, or a date thereafter convenient for the Court. This
is the parties’ first request to adjourn the scheduling conference.

        The Commission first filed this multi-tiered insider trading case against
Defendants Donald G. Blakstad and Martha Patricia Bustos on July 10, 2019. On
September 10, 2019, this Court stayed this action in its entirety pending resolution
of the parallel criminal case United States v. Donald Blakstad, No. 19cr486(ER),
based on the unopposed motion of the United States Attorney’s Office for the
Southern District of New York. Upon hearing that Defendant Blakstad was found
guilty following trial, this Court, on July 30, 2021, lifted the stay of this action and
ordered that a scheduling conference be held on September 24, 2021.

       On August 30, 2021, the Commission filed an amended complaint, naming
Robert J. Maron as a defendant and Joubin Torkan as a relief defendant. That same
day, Plaintiff sent counsel for Defendant Maron and Relief Defendant Torkan a
request that they waive service of the summons. Defendant Maron has already
waived service of the summons, and counsel for Plaintiff has been told that Relief
Defendant Torkan will do so, such that their respective answers are due on October
29, 2021.

       As a result of this development, the parties respectfully request that the
Court continue the scheduling conference until Friday, October 29, in order to allow
Defendants—but, especially, Defendant Maron and Relief Defendant Torkan—time:
        Case 1:19-cv-06387-DLC Document 41
                                        39 Filed 09/13/21 Page 2 of 2




  (1) to explore retaining counsel to appear and represent them in this matter; (2) to
  determine if and how they will respond to the amended complaint; and (3) to
  consider the claims and defenses in this action, in order to facilitate a
  comprehensive and productive Federal Rule of Civil Procedure 26(f) conference and
  initial scheduling conference with the parties that actually will be involved in the
  litigation.

         Thank you for considering our request.

                                            Respectfully Submitted,




  cc:    Eugene G. Iredale (via email and mail)
         Peter W. Till (via email and mail)
         Thomas P. O’Brien (via email and mail)
         KC Maxwell (via email and mail)


The request to adjourn the September
24, 2021 conference is granted. The
conference is adjourned to October 29,
2021 at 1 pm.
Dated: September 13, 2021




                                           2
